UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number: 1-12584 ADEONA PHARMACEUTICALS, INC. (Name of small business issuer in its charter) Delaware 13-3808303 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3930 Varsity Drive Ann Arbor, MI 48108 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 332-7800 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.001 par value per share Securities registered pursuant to Section 12(g) of the Act: None. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes ¨ No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes
